Citation Nr: 9916162	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from March 1986 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for a 
hearing loss disability.  

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in June 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.

In October 1997, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There is no competent evidence that the veteran has a 
bilateral hearing loss disability.  



CONCLUSION OF LAW

The claim for a bilateral hearing loss disability is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  Further, to establish service 
connection for a hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his inservice exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a bilateral hearing 
loss disability, as defined by the regulation, is currently 
shown.  Since service connection cannot be granted for a 
"disability" that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and, therefore, must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

In the most recent VA audio examination report dated in March 
1998, the veteran complained of tinnitus and hearing loss.  
He related a history of gun fire and air craft noise exposure 
in service.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
15
15
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner concluded that hearing was within normal limits, 
bilaterally.  Similarly, a VA ears, nose, and throat 
examination report dated in May 1998 diagnosed bilateral 
tinnitus with no evidence of ear disease.  (Service 
connection has been granted for tinnitus and a 10 percent 
rating has been assigned.)

It is noted that prior to the most recent examinations, a VA 
audio-ear disease examination diagnosed hearing loss and 
tinnitus but there was no audiology report associated with 
the claims file.  With this suggestion of a bilateral hearing 
loss disability noted, the Board remanded the claim.  As now 
noted, however, recent tests have failed to confirm a 
bilateral hearing loss disability under the law that can be 
service connected.

It must be emphasized that the medical evidence of record 
does not show that a bilateral hearing loss disability, as 
defined by regulation, is exhibited at this time.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a bilateral hearing 
loss disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection for a bilateral hearing loss disability is not 
well grounded and is therefore denied, in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Edenfield.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty to under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1999) to advise the claimant of the 
evidence required to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Board finds 
that this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case 
adequately advised him of the types of evidence lacking, 
which he should submit for well grounded claim, effectively 
putting him on notice that additional evidence would be 
required to allow the claim.  The Board has examined all the 
evidence of record with a view toward determining whether the 
veteran notified VA of the possible existence of information 
which would render his claim plausible.  However, the Board 
finds no such information present.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).


ORDER

Service connection for a bilateral hearing loss disability is 
denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

